870 F.2d 658
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael R. WEATHERFORD, Plaintiff-Appellant,v.Dave FOLTZ, Defendant,Gary Barker, Yale E. Jenkins, Richard W. Vansickle, A.Gneiting, Defendants- Appellees.
No. 88-1695.
United States Court of Appeals, Sixth Circuit.
March 22, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Plaintiff, Michael R. Weatherford, appeals a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  He now moves for the appointment of counsel.  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff, an inmate at the Jackson State Prison, filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Eastern District of Michigan.  In support of his claim for both punitive and compensatory damages, he related that defendants, in their capacity as guards or supervisors at that facility, had conducted a search of both his person and cell which resulted in his being charged and ultimately found guilty of the disciplinary infraction of possession of dangerous contraband.  As punishment, plaintiff stated that he was placed in detention for a period of three days.  Plaintiff then alleged that those actions were illegal in that:  1) the finding of guilt in the disciplinary proceeding was not supported by sufficient evidence;  2) the punishment imposed on account of that determination constituted cruel and unusual punishment;  and 3) the search of his cell and other related incidents had resulted in the interference with his right to access to the courts.  Upon defendants' motion for summary judgment, however, the district court concluded that each of those claims was without merit and therefore entered a judgment dismissing the complaint.  Plaintiff thereafter filed this appeal.


3
Based upon a careful review of the record, particularly the parties' pleadings in regard to the motion for summary judgment, this court concludes that the district court did not err in dismissing the complaint.  Accordingly, the motion for appointment of counsel is hereby denied and the final judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.